


Exhibit 10.2 Employment Agreement between the Company and John Steven Marcum
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (“Agreement”) made and effective as of August 1, 2014,
by and between CITIZENS FIRST CORPORATION, a Kentucky corporation (“Employer”),
and JOHN STEVEN MARCUM, an individual (“Marcum”).


WHEREAS, the parties hereto entered into that certain Employment Agreement dated
as of April 15, 2010 (the “Prior Agreement”), wherein Marcum was employed by
Employer as the Executive Vice President and Chief Financial Officer of Employer
and Citizens First Bank, Inc., Employer’s wholly-owned subsidiary (the “Bank”);
and


WHEREAS, the parties desire to enter into this Agreement which shall supersede
the Prior Agreement in its entirety.


NOW, THEREFORE, for and in consideration of the mutual terms, conditions and
benefits to be obtained by the parties to this Agreement, the receipt and
sufficiency of which the parties hereby acknowledge, Employer and Marcum agree
as follows:


1. Employment.  Employer hereby employs Marcum, and Marcum hereby accepts
employment with Employer, as the Executive Vice President and Chief Financial
Officer of Employer and of the Bank.  Such positions are hereinafter
collectively referred to as the “Position.”
 
2. Term of Employment.  This Agreement shall commence on and be effective as of
August 1, 2014 and continue through July 31, 2017, subject to renewal and to
termination in accordance with the terms of this Agreement.  This Agreement
shall automatically renew at the end of the initial term and each subsequent
term thereafter for a one year period, unless either Employer or Marcum shall
elect to terminate this Agreement by written notice to the other party hereto at
least sixty (60) days prior to the end of the respective term.  However, if a
Change in Control (as hereinafter defined) occurs during the term of this
Agreement, including any renewal term, this Agreement’s then current term shall
automatically extend for a period of one year. Marcum’s initial term of
employment and any subsequent renewal thereof shall hereinafter be referred to
as the “Term”.  If this Agreement is not renewed as specified herein, all of
Marcum’s rights to compensation and fringe benefits shall terminate at the end
of the Term.
 
3. Responsibilities in Position.  During his employment, except for illness and
reasonable periods of paid time off as hereinafter provided and reasonable
involvement in civic affairs and in organizations which benefit, promote or
complement the interests of Employer and the Bank, and except as otherwise
provided in this Agreement, or as approved by the Board of Directors of
Employer, Marcum shall devote substantially all of his time, attention, skill
and efforts to the faithful performance of his duties hereunder and in the
Position, and shall use his best efforts, skill and experience to promote the
business, interests and welfare of Employer and the Bank.  Marcum shall not,
without the consent of the Board of Directors of Employer, be engaged in any
other business activity, whether or not such activity is pursued for gain,
profit or pecuniary advantage.
 
4. Specific Description of Authority.  Marcum shall have, exercise and carry out
the authorities, powers, duties and responsibilities conferred upon persons
occupying each of the capacities contained in the Position by the Bylaws of
Employer, as such Bylaws are from time to time in effect, and shall observe such
directions and restrictions as the Board of Directors and the Chief Executive
Officer of Employer may from time to time confer or impose upon him.  In the
absence of specific directions, Marcum shall discharge all of those duties and
responsibilities customarily discharged by a Executive Vice President and Chief
Financial Officer of a banking institution and shall have all of the powers and
authorities customarily conferred upon an individual holding such offices,
subject to the policies and directions from time to time adopted or given by the
Board of Directors or Chief Executive Officer.
 
5. Compensation.  Marcum’s salary (“Base Salary”) shall be $195,000 annually and
shall be paid in equal bi-weekly installments.  The Compensation Committee of
Employer’s Board of Directors and Marcum may mutually agree to further adjust
the Base Salary of Marcum during the Term of this Agreement.
 
1

--------------------------------------------------------------------------------

 
 
6. Reimbursement.  Employer will reimburse Marcum for all reasonable and
necessary expenses incurred by him in carrying out his duties under this
Agreement; provided that such expenses shall be incurred by him only pursuant to
the policies and procedures of Employer, from time to time in effect, and that
all such expenses must be reasonable and necessary expenses incurred by him
solely for the purpose of carrying out his duties under this Agreement.  Marcum
shall present to Employer an itemized account of such expenses in accordance
with Employer’s expense reimbursement policies.
 
7. Paid Time Off.  Marcum shall be entitled to one hundred sixty (160) hours of
paid time off (“PTO”) annually.  Marcum shall be responsible for arranging to
have other officers of Employer discharge his duties and responsibilities during
any period of PTO.  Unless Marcum is incapacitated by illness or injury from
performing his duties, PTO shall be taken only at such times as to cause a
minimum of disruption in the business of Employer.  At least forty (40) hours of
PTO must be taken consecutively each year.  Unused PTO of up to a maximum of one
hundred sixty (160) hours may be accrued and carried over from year to year.
 
8. Employee Benefits.  Marcum shall be entitled to participate in all employee
benefit programs as are conferred by Employer, from time to time, upon its other
executive officers, including the following:
 
A. The right to participate in any health insurance program established by
Employer;
 
B. The right to participate in any profit sharing plan, pension plan, or other
incentive program, retirement benefit plan or similar program established by
Employer; provided, that Marcum must be a “qualified participant,” as defined in
the legal documentation establishing such plans;
 
C. The right to participate in any life insurance plan, short-term disability
plan, or long-term disability plan established by Employer; and
 
D. The right to participate in an annual incentive bonus program based upon the
achievement of certain objectives to be determined by the Compensation Committee
from time to time.
 
9. Annual Evaluation.  At least annually, Employer shall devote a portion of one
meeting of Employer’s Board of Directors to an evaluation of Marcum’s
performance as measured against specific goals and objectives as established by
Employer.  If Marcum is a member of the Board of Directors, he shall not be
permitted to attend that part of any meeting at which his evaluation is being
considered without invitation by a majority of the other Board members.
 
10. Termination.
 
A. Termination by Marcum.  Marcum may terminate his employment in the Position,
and this Agreement, at any time during the Term, upon not less than sixty (60)
days’ prior written notice to Employer; provided that Employer may, in its
discretion, elect to accelerate the effective date of any resignation, and the
effective date of the termination of this Agreement, upon receipt of any such
notice of termination.
 
B. Termination by Employer.  Employer may terminate Marcum’s employment (i)
immediately upon notice to Marcum, with Cause (as hereinafter defined), or (ii)
with no less than thirty (30) days’ prior written notice to Marcum, without
Cause.
 
For purposes of this Section 10, “Cause” means that Employer’s Board of
Directors  has determined in good faith that Marcum has engaged in the following
conduct:
 
[1] Marcum has appropriated to his personal use funds, rights or property of
Employer or of any of the customers of Employer;
 
[2] Marcum has misrepresented or engaged in any other act of substantial
dishonesty in the performance of his duties or responsibilities;
 
2

--------------------------------------------------------------------------------

 
 
[3] Marcum has, in any substantial respect, failed to discharge his duties and
responsibilities in the Position, and fails or refuses to correct such failings
within thirty (30) days of receipt of written notice to him from Employer of the
failings, which such notice shall specifically describe Marcum’s failings and
the steps required to remedy same;
 
[4] Marcum is engaging in competition with Employer in any manner or in
activities harmful to the business of Employer;
 
[5] Marcum is using alcohol, drugs or similar substances in an illegal manner;
 
[6] Marcum has become “disabled” (as hereinafter defined);
 
[7] Marcum is convicted of a felony, or of a substantial misdemeanor involving
moral turpitude;
 
[8] For any reason, Employer or the Bank is unable to procure upon Marcum a
substantial fidelity bond, or a bonding company refuses to issue a bond to
Employer or the Bank if Marcum is employed in the Position;
 
[9] Marcum is guilty of gross professional misconduct, or of a gross breach
of this Agreement of such a serious nature as would reasonably render his
service entirely unacceptable; or
 
[10] The issuance by any state or federal regulatory agency of a request or
demand for removal of Marcum from employment with Employer or the Bank or from
any office which Marcum then holds with Employer or the Bank.
 
C. Benefits Upon Termination. Except with respect to a termination by Employer
or Marcum in connection with a Change in Control, which termination shall be
governed by Section 10.D and Section 10.E of this Agreement, respectively, if
Marcum’s employment by Employer is terminated during the Term for any reason by
Employer or by Marcum (in any case, the date that Marcum’s employment by
Employer terminates is referred to as the “Severance Date”), Employer shall have
no further obligation to make or provide to Marcum, and Marcum shall have no
further right to receive or obtain from Employer, any payments or benefits
except as follows:
 
[1] Employer shall pay Marcum any Accrued Obligations (as hereinafter defined);
 
[2] If, during the  Term, Marcum’s employment with Employer terminates as a
result of termination by Employer without Cause, Employer shall pay Marcum (in
addition to the Accrued Obligations), subject to tax withholding and other
authorized deductions, an amount equal to six (6) months of his Base Salary at
the annualized rate in effect on the Severance Date.  Such amount is referred to
hereinafter as the “Severance Benefit”.  Subject to Section 11, Employer shall
pay the Severance Benefit to Marcum in substantially equal installments in
accordance with Employer’s standard payroll practices over a period of six (6)
consecutive months, with the first installment payable in the month following
the month in which Marcum’s Separation from Service (as defined in Section 10.G)
occurs.  For any avoidance of doubt and for purposes of clarity, except as set
forth in Sections 10.D and E, the termination of Marcum’s employment for any
reason other than by Employer without Cause shall only entitle Marcum to the
payment of the Accrued Obligations and shall not give rise to the payment of any
Severance Benefits pursuant to this Section 10.C[2].
 
[3] Notwithstanding the foregoing provisions of this Section 10.C, if Marcum
materially breaches his obligations under Section 22 or Section 23 of this
Agreement at any time, from and after the date of such breach and not in any way
in limitation of any right or remedy otherwise available to Employer, Marcum
will no longer be entitled to, and Employer will no longer be obligated to pay,
any remaining unpaid portion of the Severance Benefit.  In such event, the first
installment of the Severance Benefit contemplated by Section 10.C[2] shall, in
and of itself, constitute good and sufficient consideration for Marcum’s release
contemplated by Section 10.F.
 
3

--------------------------------------------------------------------------------

 
 
[4] The foregoing provisions of this Section 10.C shall not affect: (i) Marcum’s
receipt of benefits otherwise due terminated employees under group insurance
coverage consistent with the terms of the applicable Employer welfare benefit
plan; (ii) Marcum’s rights under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”); or (iii) Marcum’s receipt of benefits
otherwise due in accordance with the terms of Employer’s 401(k) plan (if any).
 
D. Termination by Employer in Connection with a Change of
Control.  Notwithstanding Section 10.C of this Agreement, in the event that the
employment of Marcum is terminated by Employer, or its successors or assigns,
during the Term, for any reason other than Cause, on or within one year after a
Change of Control, then the following shall occur:
 
[1] Employer shall promptly pay to Marcum or to his beneficiaries, dependents or
estate an amount equal to two (2) times the amount of Marcum’s Base Salary as
most recently set prior to the occurrence of the Change of Control;
 
[2] Employer shall pay the premiums required to maintain coverage for Marcum and
his eligible dependents under the health insurance plan of Employer or the Bank
in which Marcum is a participant immediately prior to the Change of Control in
accordance with COBRA until the earliest of (A) the first anniversary of the
termination of Marcum’s employment or (B) the date on which Marcum is included
in another employer’s benefit plans as a full-time employee; and
 
[3] Marcum shall not be required to mitigate the amount of any payment provided
for in this Agreement by seeking other employment or otherwise, nor shall any
amounts received from other employment or otherwise by Marcum offset in any
manner the obligations of Employer hereunder, except as specifically stated in
Section 10.D[2].
 
E. Termination by Marcum in Connection with a Change of Control. Notwithstanding
any other provision of this Agreement, Marcum may voluntarily terminate his
employment pursuant to this Agreement on or within one year after a Change of
Control and shall be entitled to compensation as set forth in Section 10.D of
this Agreement in the event that:
 
[1] the present capacity or circumstances in which Marcum is employed
immediately prior to the completion of the Change of Control are changed, in the
reasonable opinion of Marcum (including, without limitation, a reduction in
responsibilities or authority or a reduction in salary);
 
[2] Marcum is required to move his personal residence, or perform his principal
executive functions, more than thirty-five (35) miles from his primary office as
of the date of the commencement of the Term of this Agreement; or
 
[3] Employer otherwise breaches this Agreement in any material respect.
 
4

--------------------------------------------------------------------------------

 
 
F. Release; Exclusive Remedy.
 
[1] This Section 10 shall apply notwithstanding anything else contained in this
Agreement or any stock option or other equity-based award agreement to the
contrary. As a condition precedent to any Employer obligation to Marcum pursuant
to this Section 10, Marcum shall, upon or promptly following (and in all events,
within twenty-one (21) days of, unless a longer period of time is required by
applicable law) his last day of employment with Employer, provide Employer with
a valid, executed general release agreement in the form attached hereto as
Exhibit A, and such release agreement shall have not been revoked by Marcum
pursuant to any revocation rights afforded by applicable law. Marcum agrees to
resign, on the Severance Date, as an officer and director of Employer and any
Affiliate of Employer, as applicable, and as a fiduciary of any benefit plan of
Employer or any Affiliate of Employer, as applicable, and to promptly execute
and provide to Employer any further documentation, as requested by Employer, to
confirm such resignation.
 
[2] Marcum agrees that the payments and benefits contemplated by this Section 10
shall constitute the exclusive and sole remedy for any termination of his
employment and Marcum covenants not to assert or pursue any other remedies, at
law or in equity, with respect to any termination of employment.
 
[3] Marcum agrees that during and after his employment with or engagement by
Employer or any of its Affiliates, Marcum shall not make any false, defamatory
or disparaging statements about Employer or its Affiliates or the officers or
directors of Employer or its Affiliates. During and after Marcum's employment
with or engagement by Employer or any of its Affiliates, Employer agrees on
behalf of itself and its Affiliates to use its commercially reasonable efforts
so that neither the officers nor the directors of Employer or its Affiliates
shall make any false, defamatory or disparaging statements about Marcum.
 
G. Certain Defined Terms.
 
[1] As used herein, “Accrued Obligations” means:
 
[A] any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and
 
[B] any reimbursement due to Marcum pursuant to Section 6 for expenses incurred
by Marcum on or before the Severance Date.
 
[2] As used herein, “Affiliate” shall refer to any person that directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with Employer. As used in this definition, the term
“control,” including the correlative terms “controlling,” “controlled by” and
“under common control with,” means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies (whether
through ownership of securities or any partnership or other ownership interest,
by contract or otherwise) of a person.
 
[3] As used herein, a “Separation from Service” occurs when Marcum dies,
retires, or otherwise has a termination of employment with Employer that
constitutes a “separation from service” within the meaning of Treasury
Regulation Section 1.409A-1(h)(1), without regard to the optional alternative
definitions available thereunder.
 
[4] As used herein, a “Change of Control” shall mean any one of the following
events:
 
[A] the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Employer, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote forty percent (40%) or more of any class of voting securities of
either the Bank or the Employer, as the case may be;
 
5

--------------------------------------------------------------------------------

 
 
[B]  within any twelve-month period (beginning on or after the Effective Date)
the persons who were directors of either the Bank or the Employer immediately
before the beginning of such twelve-month period (the “Incumbent Directors”)
shall cease to constitute at least a majority of such board of directors;
provided that any director who was not a director as of the Effective Date shall
be deemed to be an Incumbent Director if that director were elected to such
board of directors by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest (as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act
of 1934) relating to the election of directors shall be deemed to be an
Incumbent Director;
 
[C] a reorganization, merger or consolidation, with respect to which persons who
were the stockholders of the Bank or the Employer, as the case may be,
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated company’s then outstanding voting securities; or
 
[D] the sale, transfer or assignment of all or substantially all of the assets
of the Employer and its subsidiaries to any third party.
 
H. Notice of Termination.  Any termination of Marcum's employment under this
Agreement shall be communicated by written notice of termination from the
terminating party to the other party. This notice of termination must be
delivered in accordance with Section 27 and must indicate the specific
provision(s) of this Agreement relied upon in effecting the termination.
 
I. “Golden Parachute” Provision.
 
[1] Any payments made to Marcum pursuant to this Agreement or otherwise are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and any
regulations promulgated thereunder.
 
[2] It is the intention of the parties that none of the payments to which Marcum
is entitled under this Agreement will constitute a “golden parachute payment”
within the meaning of 12 USC Section 1828(k)(3) or implementing regulations of
the FDIC or the Board of Governors of the Federal Reserve System, the payment of
which is prohibited.  Any payments made by Employer or the Bank to or for the
benefit of Marcum pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with 12 USC Section 1828(k) and any
regulations promulgated thereunder including the receipt of all required
approvals thereof by the FDIC.  In addition, Employer and its successors retain
the legal right to demand the return of any payment made hereunder which
constitutes a “golden parachute payment” within the meaning of 12 USC Section
1828(k)(3) or implementing regulations of the FDIC should Employer or the Bank
later obtain information indicating that Marcum committed, is substantially
responsible for, or has violated, the respective acts or omissions, conditions,
or offenses outlined under 12 C.F.R. 359.4(a)(4).
 
11. Section 409A Matters. It is intended that (i) each payment provided under
this Agreement is a separate “payment” for purposes of Code Section 409A and
(ii) that the payments satisfy, to the greatest extent possible, the exemptions
from the application of Code Section 409A, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two year exception), and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary in this Agreement, if Employer
determines (i) that on the date of Marcum’s Separation from Service or at such
other time that Employer determines to be relevant, Marcum is a “specified
employee” (as such term is defined under Treasury Regulation 1.409A-1(i)(1)) of
Employer and (ii) that any payments to be provided to Marcum pursuant to this
Agreement are or may become subject to the additional tax under Code Section
409A(a)(1)(B) or any other taxes or penalties imposed under Code Section 409A
(“Section 409A Taxes”) if provided at the time otherwise required under this
Agreement, then such payments shall be delayed until the date that is six (6)
months after the date of Marcum’s Separation from Service with Employer, or such
shorter period that, as determined by Employer, is sufficient to avoid the
imposition of Section 409A Taxes. Any payments delayed pursuant to this Section
11 shall be made in a lump sum on the first day of the seventh month following
Marcum’s
 
 
6

--------------------------------------------------------------------------------

 
 Separation from Service, or such earlier date that, as determined by Employer,
is sufficient to avoid the imposition of any Section 409A Taxes.
 
12. Disability.  Marcum shall be deemed to be “disabled” or shall be deemed to
be suffering from a “disability” under the provisions of this Agreement if a
competent physician, acceptable to Marcum and Employer, states in writing that
it is such physician’s opinion that Marcum will be permanently (or for a
continuous period of four (4) calendar months) unable to perform a substantial
number of the usual and customary duties of Marcum’s  employment.  In the event
Marcum and Employer are unable to agree upon such a suitable physician for the
purposes of making such a determination, then Marcum and Employer shall each
select a physician, and such two physicians as selected by Employer and Marcum
shall select a third physician who shall make the determination, and the
determination made by such third physician shall be binding upon Marcum and
Employer.  It is further agreed that if a guardian is appointed for Marcum’s
person, or a conservator or curator is appointed for Marcum’s estate, or he is
adjudicated “incompetent” or is suffering or operating under a mental
“disability” by a court of appropriate jurisdiction, then Marcum shall be deemed
to be “disabled” for all purposes under this Agreement. In the event Marcum
becomes “disabled,” then his employment and all rights to compensation and
fringe benefits, except for Accrued Obligations, shall terminate effective as of
the date of such disability determination.
 
 
7

--------------------------------------------------------------------------------

 
13. Death of Marcum.  Marcum’s death shall terminate the Term and Marcum’s
employment and shall terminate all of Marcum’s rights to all salary,
compensation and fringe benefits, except for Accrued Obligations, effective as
of the date of such death.
 
14. Duties Upon Termination.  Upon the termination of Marcum’s employment
hereunder for any reason whatsoever (including but not limited to the failure of
the parties to renew this Agreement pursuant to Section 2 hereof), Marcum shall
promptly return to Employer any property of Employer or its subsidiaries then in
Marcum’s possession or control, including without limitation, any technical
data, performance information and reports, sales or marketing plans, documents
or other records, computer programs, discs and any other physical
representations of any other information relating to Employer or its
subsidiaries. Marcum hereby acknowledges that any and all of such documents,
items, and information are and shall remain at all times the exclusive property
of Employer.
 
15. Faithfulness.  Marcum shall diligently employ himself in the Position and in
the business of Employer and shall be faithful to Employer in all transactions
relating to it and its business and shall give, whenever required, a true
account to Employer’s Board of Directors of all business transactions arising
out of or connected with Employer and its business.  Marcum shall keep
Employer’s Board of Directors fully informed of all work for and transactions on
behalf of Employer.  He shall not, except in accordance with regular policies of
the Board of Directors from time to time in effect, borrow money in the name of
Employer, use collateral owned by Employer as security for loans or lease or
dispose of or in any way deal with any of the property, assets or interests of
Employer other than in connection with the proper conduct of the business of
Employer.
 
16. Nonassignability.  Neither this Agreement, nor any rights or interests
hereunder, shall be assignable by Employer, or by Marcum, his beneficiaries or
legal representatives, without the prior written consent of the other
party.  All services to be performed hereunder by Marcum must be personally
performed by him.
 
17. Consolidation, Merger or Sale of Assets.  Nothing in this Agreement shall
preclude Employer from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another bank or corporation.  Upon
such a consolidation, merger or transfer of assets, the successor to Employer or
to all or substantially all of Employer’s business and/or assets shall be
obligated to assume the obligations of Employer under this Agreement and the
term “Employer,” as used herein, shall mean such other bank or corporation, as
the case may be, and this Agreement shall continue in full force and effect.
 
18. Binding Effect.  This Agreement shall be binding upon, and shall inure to
the benefit of Employer and its successors and assigns, and Marcum and his
heirs, executors, administrators and personal representatives.
 
19. Amendment of Agreement.  This Agreement may not be amended or modified
except by an instrument in writing signed by the parties hereto.
 
20. Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed to be a continuing
waiver unless specifically stated therein, and each such waiver shall operate
only as to the specific term or condition waived, and shall not constitute a
waiver of such term or condition in the future or as to any act other than that
specifically waived.
 
21. Severability.  If for any reason any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not held invalid, and each such other provision shall, to the full extent
consistent with law, continue in full force and effect.  If any provisions of
this Agreement shall be invalid in part, such partial invalidity shall in no way
affect the rest of such provision not held invalid, and the rest of such
provision, together with all other provisions of this Agreement, shall, to the
extent consistent with law, continue in full force and effect.
 
22. Trade Secrets.  Marcum shall not, at any time or in any manner, either
directly or indirectly, divulge, disclose or communicate to any person, firm or
corporation, in any manner whatsoever, any information
 
 
8

--------------------------------------------------------------------------------

 
concerning  any matters affecting or relating to Employer or the Bank,
including, without limiting the generality of the foregoing, any information
concerning any of its customers, its manner of operation, its plans, process or
other data, without regard to whether all or any part of the foregoing matters
will be deemed confidential, material or important, as the parties hereto
stipulate that as between them, the same are important, material and
confidential and gravely affect the effective and successful conduct of the
business and goodwill of Employer and the Bank, and that any breach of the terms
of this Section shall be a substantial and material breach of this
Agreement.  All terms of this Section shall remain in full force and effect
after the termination of Marcum’s employment and of this Agreement.  Marcum
acknowledges that it is necessary and proper that Employer preserve and protect
its proprietary rights and unique, confidential and special information and
goodwill, and the confidential nature of its business and of the affairs of its
and the Bank’s customers, and that it is therefore appropriate that Employer
prevent Marcum from engaging in any breach of the provisions of this
Section.  Marcum, therefore, agrees that a violation by Marcum of the terms of
this Section would result in irreparable and continuing injury to Employer, for
which there might well be no adequate remedy at law. Therefore, in the event
Marcum shall fail to comply with the provisions of this Section, Employer shall
be entitled to such injunctive and other relief as may be necessary or
appropriate to cause Marcum to comply with the provisions of this Section, and
to recover, in addition to such relief, its reasonable costs and attorney’s fees
incurred in obtaining same. Such right to injunctive relief shall be in addition
to, and not in lieu of, such rights to damages or other remedies as Employer
shall be entitled to receive.
 
23. Covenant Not to Compete.  Should this Agreement be terminated for any reason
during the Term, Marcum covenants and agrees that he will not, for a period of
six (6) months following the date of termination of the Agreement: (i) directly
or indirectly engage or participate in the operation of a banking institution or
enter the employ of, or render any personal services to, or receive remuneration
in the form of salary, commissions or otherwise, from any depository or other
financial institution, including without limitation a  branch or loan production
office, located within fifty (50) miles of any office of Employer or Bank; (ii)
offer employment to, hire, solicit, divert or appropriate to himself or any
other person, any business or services of any person who was an employee or an
agent of Employer or the Bank at any time during the last twelve (12) months of
Marcum’s employment hereunder; or (iii) contact or communicate by any means
either or himself or on behalf of any other person, any existing or prospective
customer of Employer or the Bank on the date of Marcum’s termination for the
purpose of soliciting, offering or doing any type of business or services
similar in nature to the business of Employer or the Bank.  Marcum acknowledges
that his breach of any covenant contained in this Section 23 will result in
irreparable injury to Employer and its Affiliates and that the remedy at law of
such parties for such a breach will be inadequate.  Accordingly, Marcum agrees
and consents that Employer and its Affiliates shall be entitled to seek both
preliminary and permanent injunctions to prevent and/or halt a breach or
threatened breach by Marcum of any covenant contained in this Section 23.  If
any provision of this Section 23 is invalid in part or in whole, it shall be
deemed to have been amended, whether as to time, area covered or otherwise, as
and to the extent required for its validity under applicable law and, as so
amended, shall be enforceable.
 
24. Withholding.  Employer shall have the right to withhold from the
compensation payable to Marcum hereunder any amounts required by law to be
withheld.
 
25. Notices.  Any notice provided for in this Agreement must be in writing and
must be either personally delivered, mailed by first class mail (postage prepaid
and return receipt requested) or sent by reputable overnight courier service
(charges prepaid) to the recipient at the address below indicated or at such
other address or to the attention of such other person as the recipient party
has specified by prior written notice to the sending party. Notices will be
deemed to have been given hereunder and received when delivered personally, five
days after deposit in the U.S. mail and one day after deposit with a reputable
overnight courier service.
 
if to Employer:
1065 Ashley Street, Suite 150
Bowling Green, Kentucky 42103
 
if to Marcum:
to the address most recently on file in the payroll records of Employer.
 

26. Entire Agreement.  This Agreement contains the entire agreement between the
parties with respect to Marcum’s employment by Employer and the Bank and
supersedes the Prior Agreement in its entirety.
 
 
9

--------------------------------------------------------------------------------

 
 Each of the parties acknowledges that the other party has made no agreements or
representations with respect to the subject matter of this Agreement other than
those hereinabove specifically set forth in this Agreement.
 
27. Governing Law.  This Agreement is executed and delivered in, and shall be
governed by, enforced and interpreted in accordance with the laws of, the
Commonwealth of Kentucky.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.


/s/ John Steven Marcum
 
JOHN STEVEN MARCUM
 
CITIZENS FIRST CORPORATION
 
 
BY: /s Bob Hilliard
 
TITLE:      Chairman, Compensation Committee
 
CITIZENS FIRST CORPORATION
 
 


 
10 

--------------------------------------------------------------------------------

 

Exhibit A
 
FORM OF RELEASE AGREEMENT1
 
This Release Agreement (this “Release Agreement”) is entered into this ____ day
of 20____, by and between ______________________, an individual (“Executive”),
and Citizens First Corporation, a Kentucky corporation (the “Company”).
 
WHEREAS, Executive has been employed by the Company or one of its affiliates;
and
 
WHEREAS, Executive's employment by the Company or one of its affiliates has
terminated and, in connection with the Employment Agreement dated as of
__________, 20____, by and between the Executive and the Company (the
“Employment Agreement”), the Company and Executive desire to enter into this
Release Agreement upon the terms set forth herein;
 
NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release Agreement, and in consideration of the obligations of
the Company (or one of its subsidiaries) to pay severance benefits (conditioned
upon this Release Agreement) under and pursuant to the Employment Agreement,
Executive and the Company agree as follows:
 
1. Termination of Employment.  Executive's employment with the Company
terminated on [___________________________] (the “Separation Date”). Executive
waives any right or claim to reinstatement as an employee of the Company and
each of its affiliates. Executive hereby confirms that Executive does not hold
any position as an officer, director, employee, member, manager and in any other
capacity with the Company and each of its parents, subsidiaries and other
affiliates. Executive acknowledges and agrees that Executive has received all
amounts owed for Executive's regular and usual salary (including, but not
limited to, any severance (other than any benefits due pursuant to the
Employment Agreement), overtime, bonus, accrued vacation, commissions, or other
wages), reimbursement of expenses, and usual benefits, and that all payments due
to Executive from the Company have been received.
 
2. Release. Executive, for himself, and his heirs, personal representatives,
executors, administrators, insurers, attorneys, successors and assigns, does
hereby waive, release and forever discharge Company, all present and former
subsidiaries, parents, affiliates, and related entities, their successors,
assigns, present and former agents, representatives, managers, employees,
officers, shareholders, principals, partners, investors, insurers, attorneys,
directors and trustees (hereinafter, the “Released Parties”) from any and all
claims, demands, rights, damages, costs, losses, suits, actions, causes of
action, judgments, attorney’s fees, and expenses of any nature whatsoever, in
law or equity, known or unknown (“Claims”) arising at any time prior to and
through the date of the execution of this Agreement that might have been
asserted against them by Executive, or on his behalf, including, but not limited
to, any Claims that may have been asserted by or on behalf of Executive relating
to his employment by Company or his separation from employment, including
without limitation lost wages, reinstatement, back or front pay, bonuses, profit
sharing plans, retirement plans or any benefits plans of any type or nature, all
Claims for discrimination, harassment, or retaliation of any type under any
federal, state or local law, ordinance or regulation, all Claims under federal,
state or local whistleblower or employment laws or occupational, safety and
health laws, including, but not limited to claims under the Age Discrimination
in Employment Act of 1967, the Americans with Disabilities Act or the Americans
with Disabilities Act Amendments Act, the Federal Rehabilitation Act of 1973,
the Equal Pay Act, Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1991, the Genetic Information and Nondiscrimination Act, the Family and
Medical Leave Act, the Occupational Safety and Health Act, as amended, and all
whistleblower statutes administered by the U.S. Occupational Safety & Health
Administration, including but not limited to the Consumer Product Safety
Improvement Act and the Sarbanes Oxley Act, the False Claims Act, the Executive
Retirement Income Security Act of 1974, to the extent that claims under that
statute may be waived, the National Labor Relations Act, the Labor Management
Relations Act, Sections 1981 through 1988 of Title 42 of the
 
 United States Code, the Immigration Reform Control Act, as amended, the Fair
Labor Standards Act, as amended, to the extent that such claims may be waived,
KRS Chapter 337, the Worker Adjustment and Retraining Notification Act of 1988,
the Consolidated Omnibus Budget Reconciliation Act, as amended, the Uniformed
Services Employment and Reemployment Rights Act, as amended, and the Kentucky
Civil Rights Act, KRS Chapter 344, the Kentucky Equal Opportunity Act, KRS
207.130 to KRS 207.240, or any other state or local law, regulation, ordinance,
or other enactment, as well as any Claims for intentional or negligent
infliction of emotional distress, defamation, invasion of privacy, tortious
interference with contractual relations, wrongful discharge, constructive
discharge, outrage, loss of consortium, promissory estoppel, public policy, and
any contract, tort or other common law Claims for damages or equitable Claims,
except for any Claims arising under this Agreement.
 
1 The Company reserves the right to modify this form to the extent it determined
to be necessary or advisable to comply with and be maximally enforceable under
application law and for any changes in law or legal interpretation.
 
 
A-1

--------------------------------------------------------------------------------

 
 
Executive understands and agrees that certain facts in respect of which this
Agreement is made may be hereafter known to be other than or different from the
facts now known or believed to be true.  Executive acknowledges that he has had
the opportunity to discover and acquire any and all facts with respect to this
Agreement, if any, and Executive expressly accepts and assumes the risk that the
facts may be different than he understands or believes them to be, and he hereby
agrees that all terms, without limitation or exception, of this Agreement shall
in all respects be effective, binding, and not subject to termination or
rescission because of any such difference in facts, without regard to the nature
of such facts or the reason or reasons why such facts were not discovered until
after the execution of this Agreement.
 
Executive retains the right to initiate or cooperate in any Equal Employment
Opportunity Commission or other administrative charge or investigation which
cannot be legally waived, but Executive gives up the right to recover any
monetary damages from any Released Party as a result of such a charge.  Company
agrees that Executive is not releasing any claim that the law does not permit
Executive to release.
 
3. Covenant Not to Sue.  Executive agrees not to file a lawsuit asserting any
claims that are released in this Agreement, and he waives the right to recover
in any suit or other proceeding brought on his behalf.  Should Executive breach
this Agreement by filing a lawsuit against any of the Released Parties based on
claims he has released, except for any challenge of Executive’s release of his
claim under the Age Discrimination in Employment Act, Executive hereby agrees to
pay for all costs incurred by the Released Parties in defending against such
claim(s), including reasonable attorney’s fees.
 
4. ADEA Waiver. Executive expressly acknowledges and agrees that by entering
into this Release Agreement, Executive is waiving any and all rights or Claims
that he may have arising under the Age Discrimination in Employment Act of 1967,
as amended (the “ADEA”), which have arisen on or before the date of execution of
this Release Agreement. Executive further expressly acknowledges and agrees
that:
 
[A] In return for this Release Agreement, Executive will receive consideration
beyond that which Executive was already entitled to receive before entering into
this Release Agreement;
 
[B] Executive is hereby advised in writing by this Release Agreement to consult
with an attorney before signing this Release Agreement;
 
[C] Executive has voluntarily chosen to enter into this Release Agreement and
has not been forced or pressured in any way to sign it;
 
[D] Executive was given a copy of this Release Agreement on______, 20___ and
informed that he had twenty one (21) days within which to consider this Release
Agreement and that if he wished to execute this Release Agreement prior to
expiration of such 21-day period, he should execute the Endorsement attached
hereto;
 
[E] Executive was informed that he had seven (7) days following the date of
execution of this Release Agreement in which to revoke this Release Agreement,
and this Release Agreement will become null and void if Executive elects
revocation during that time. Any revocation must be in writing and must be
received by the Company during the seven-day revocation period. In the event
that
 
 
A-2

--------------------------------------------------------------------------------

 
 Executive exercises his right of revocation, neither the Company nor Executive
will have any obligations under this Release Agreement;
 
[F] Nothing in this Release Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.2
 
2 Except as noted below, Section 4 will be included if Executive is age 40 or
older as of the date that Executive’s employment by the Company terminates or in
such other circumstances (if any) as Executive may have claims under the ADEA.
The determination referred to in the preceding sentence shall be made by the
Company in its sole discretion. In any event (regardless of the applicability of
the ADEA in the circumstances) the Release Agreement will include Executive’s
acknowledgements set forth in clauses 4.A, 4.B, and 4.C.
 
 
A-3

--------------------------------------------------------------------------------

 
 
 
5. No Transferred Claims.  Executive warrants and represents that Executive has
not heretofore assigned or transferred to any person not a party to this Release
Agreement any released matter or any part or portion thereof and he shall
defend, indemnify and hold the Company and each of its affiliates harmless from
and against any claim (including the payment of attorneys' fees and costs
actually incurred whether or not litigation is commenced) based on or in
collection with or arising out of any such assignment or transfer made,
purported or claimed.
 
6. Severability.  It is the desire and intent of the parties hereto that the
provisions of this Release Agreement be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Accordingly, if any particular provision of this
Release Agreement shall be adjudicated by a court of competent jurisdiction to
be invalid, prohibited or unenforceable under any present or future law, and if
the rights and obligations of any party under this Release Agreement will not be
materially and adversely affected thereby, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Release Agreement or affecting the validity or enforceability
of such provision in any other jurisdiction, and to this end the provisions of
this Release Agreement are declared to be severable; furthermore, in lieu of
such invalid or unenforceable provision there will be added automatically as a
part of this Release Agreement, a legal, valid and enforceable provision as
similar in terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn
(as to geographic scope, period of duration or otherwise) so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Release Agreement or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
7. Counterparts.  This Release Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Release Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
 
8. Successors.  This Release Agreement is personal to Executive and shall not,
without the prior written consent of the Company, be assignable by
Executive.  This Release Agreement shall inure to the benefit of and be binding
upon the Company and its respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release Agreement for all purposes. As used herein, “successor”
and “assignee” shall include any person, firm, corporation or other business
entity which at any time, whether by purchase, merger, acquisition of assets, or
otherwise, directly or indirectly acquires the ownership of the Company,
acquires all or substantially all of the Company's assets, or to which the
Company assigns this Release Agreement by operation of law or otherwise.
 
9. Governing Law. THIS RELEASE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF KENTUCKY, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
COMMONWEALTH OF KENTUCKY ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF
ANY JURISDICTION OTHER THAN THE COMMONWEALTH OF KENTUCKY TO BE APPLIED. IN
FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF THE COMMONWEALTH OF KENTUCKY
WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS AGREEMENT, EVEN IF
UNDER SUCH JURISDICTION'S CHOICE OF LAW OR CONFLICT OF LAW ANALYSIS, THE
SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.
 
10. Modifications.  This Release Agreement may not be amended, modified or
changed (in whole or in part), except by a formal, definitive written agreement
expressly referring to this Release Agreement, which agreement is executed by
both of the parties hereto.
 
11. Waiver.  Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Release Agreement
shall operate as a waiver thereof. nor shall any single or
 
 
A-4

--------------------------------------------------------------------------------

 
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
 
12. Section Headings.  The section headings of, and titles of paragraphs and
subparagraphs contained in, this Release Agreement are for the purpose of
convenience only, and they neither form a part of this Release Agreement nor are
they to be used in the construction or interpretation thereof.
 
13. Construction.  Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Release Agreement shall
be deemed to be the language chosen by the parties to express their mutual
intent, and no rule of strict construction shall be applied against any party.
 
14. Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT.
 
15. Number and Gender; Examples.  Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates.
 
16. No Wrongdoing. This Release Agreement does not constitute an adjudication or
finding on the merits and it is not, and shall not be construed as, an admission
or acknowledgement by any party of any violation of any policy, procedure, state
or federal law or regulation, or any unlawful or improper act or conduct, all of
which is expressly denied. Moreover, neither this Release Agreement nor anything
in this Release Agreement shall be construed to be, or shall be, admissible in
any proceeding as evidence of or an admission by any party of any violation of
any policy, procedure, state or federal law or regulation, or any unlawful or
improper act or conduct. This Release Agreement may be introduced, however, in
any proceeding to enforce this Release Agreement or the Employment Agreement.
 
17. Legal Counsel; Mutual Drafting.  Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this Release
Agreement. Hence, in any construction to be made of this Release Agreement, the
same shall not be construed against either party on the basis of that party
being the drafter of such language. Executive agrees and acknowledges that he
has read and understands this Release Agreement, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Release Agreement and has had ample opportunity to do so.
 
[Remainder of page intentionally left blank]
 



--------------------------------------------------------------------------------

  
 



A-5
 
 

--------------------------------------------------------------------------------

 

The undersigned have read and understand the consequences of this Release
Agreement and voluntarily sign it. The undersigned declare under penalty of
perjury under the laws of the State of [______________________] that the
foregoing is true and correct.
 
EXECUTED this _____ day of ______________, 20___ at [_____________________].
 
“Executive”
 


 


 
________________________________________
 
Print Name:
 


 


 
CITIZENS FIRST CORPORATION,
 
a Kentucky corporation
 


 


 
By:______________________________________
 


 
Name:___________________________________
 


 
Title: ____________________________________
 



 
ENDORSEMENT
 
I, __________________________, hereby acknowledge that I was given 21 days to
consider the foregoing Release Agreement and voluntarily chose to sign the
Release Agreement prior to the expiration of the 21-day period.
 
I declare under penalty of perjury under the laws of the United States and the
Commonwealth of Kentucky that the foregoing is true and correct.
 
Executed this [_______] day of [_________________], 20_____ at
[_______________________].
 




____________________________________
Print Name


                                                               
                                                    A-6

 


 


